ITEMID: 001-96353
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF GOLUBEVA v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;No violation of Art. 2 (procedural aspect);Violation of Art. 2 (substantive aspect);Pecuniary damage - award;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni
TEXT: 7. The applicant was born in 1930 and lives in the town of Biysk in the Altayskiy Region.
8. The applicant stated that the residents of her block of flats were embroiled in a conflict with a group of teenagers who frequently gathered in front of the building to drink alcohol, litter the yard and make noise until late at night.
9. On 24 August 1999 several residents, including the applicant and her partner Mr Sh., tried to disperse the teenagers. A quarrel followed. One of the teenagers swore at them. Mr Sh. retorted that “youngsters like these should be killed”. The teenagers ran immediately to the nearby police station where they complained that Mr Sh. had threatened them with a gun and had fired a shot at them.
10. Several minutes later several police officers came running to the spot and required that Mr Sh. surrender his gun. They were drunk. Mr Sh. denied having a gun. The applicant told him to go home and he left. The policemen did not attempt to stop him.
11. After a while the police officers decided to arrest Mr Sh. and rang his doorbell. Mr Sh. refused to open it. The neighbourhood police officer (участковый) Mr T. was determined to get into the apartment through the balcony and called the fire brigade, which brought an extension ladder.
12. Mr T. and another police officer, Mr K., climbed the ladder and broke the balcony window. The applicant heard two shots. She believed that Mr T. had fired the first shot at Mr Sh. and then fired in the air. When she entered the flat she saw that Mr Sh. was dead.
13. At about 5 p.m. on 24 August 1999 the neighbourhood police officer Mr T. heard a gunshot and saw several teenagers running towards him. They said that a man had just fired a shot at them and pointed at Mr Sh. He saw Mr Sh. give something to the applicant, who then entered the building. He ran after her and made her come back. At that time other police officers arrived on the scene.
14. Mr Sh. behaved aggressively, in particular brandishing a shovel at the police officers, and Mr T. thought that he was drunk. He ordered Mr Sh. to surrender his gun. Mr Sh. denied having any weapon. Mr T. wanted to search him but was prevented from doing so by other residents of the block of flats. Mr Sh. took advantage of the situation and escaped to his flat. He locked the door and refused to let Mr T. in. Mr T. asked the applicant to open the door or give him the key, but she refused.
15. Mr T. asked one of the police officers to watch the door. He then called the police officer on duty and asked for instructions. The police officer instructed him to force the door open and arrest Mr. Sh. As he was unable to force the door open, Mr T. decided to get into the flat through the balcony and asked the officer on duty to call the fire brigade. At that moment a patrol team arrived at the scene.
16. Once the fire brigade had arrived, Mr T. and a police patrol officer Mr K. climbed the extension fire ladder. Mr Sh. attempted to prevent them from entering the balcony. He threatened to kill them and brandished a gun-like object. Mr T. ordered Mr Sh. to lay down his weapon, warned him that he would shoot and fired in the air. Mr Sh. hit Mr T. on the head with the heavy metal object he was holding. Mr K., who was standing behind Mr T. on the ladder, saved him from falling from the third floor. When Mr Sh. attempted to hit Mr T. a second time, Mr T. shot at Mr Sh., fatally wounding him. The police officers carried Mr Sh. into the bedroom and immediately called an ambulance. The doctors certified Mr Sh. dead and examined Mr T.
17. The Interior Department of the Altayskiy Region conducted an internal inquiry into the incident. Having inspected the scene of the incident and having questioned the police officers involved, it established the following facts:
- Mr T. and other police officers believed that Mr Sh. was armed as they had heard a gunshot and witnesses had stated that he had fired at them;
- Mr Sh. had been aggressive and apparently drunk;
- the residents of the block of flats prevented Mr T. from searching Mr Sh. and, by retaining the police officers, gave him an opportunity to escape to his flat;
- Mr T. called the police station of the Vostochniy District of Biysk for instructions. The police officer on duty, Major D., told him to call the Biysk police station;
- Mr T. called the Biysk police station. The police officer on duty, Major P., ordered him to force the door open and arrest Mr Sh. Mr T. explained to Major P. that he would be unable to force the door open as he did not have the requisite equipment. He further stated that it would be possible to access the flat through the balcony. Major P. called a fire brigade;
- After Mr T. and Mr K. had climbed up an extension fire ladder, Mr Sh. barred their access to the balcony and brandished a gun-like object at them;
- Mr T. ordered Mr Sh. to put down his weapon and fired a warning shot in the air;
- Mr Sh. hit Mr T. on the head and nearly threw him down from the third floor. After Mr Sh. had attempted to hit Mr T. a second time, Mr T. fired at him;
- The police officers called an ambulance. The ambulance doctors established that Mr Sh. was dead and that Mr T. had concussion.
18. In his report of 23 September 1999 an acting head of the Interior Department of the Altayskiy Region concluded that Mr T. had acted in compliance with the rules governing the conduct of the police. The use of weapon had been justified by the circumstances and lawful in accordance with section 15 (1)(2) of the Police Act. On the other hand, he found that the casualty had occurred as a result of negligence on the part of the officers on duty, Major D. and Major P., who had not recorded the information received from Mr T., had not informed their superiors about the on-going incident and had not sent reinforcements to Mr T. He ordered that Major D. be demoted and Major P. be reprimanded. He further reprimanded the head of the police station of the Vostochniy District of Biysk and the head of the Biysk police station for unsatisfactory training and poor discipline of their subordinate officers.
19. On 24 August 1999 the prosecutor's office of the Priobskiy District of Biysk opened criminal proceedings in respect of Mr Sh.'s resistance to the police.
20. On the same day the prosecutor's office inspected the flat and seized a metal pestle stained with blood. No gun was found in the flat.
21. On 25 August 1999 the case was transferred to the prosecutor's office of the Vostochniy District of Biysk. The prosecutor's office inspected the flat anew and seized a cartridge case.
22. On 25 August 1999 the experts performed an autopsy on Mr Sh.'s body. They noted a gunshot wound to his chest and several bruises and abrasions to his body and head. The experts described Mr Sh.'s position at the moment of the shot and the trajectory of the bullet. They concluded that the wound had been fatal. They further stated that it was highly probable that the bruises and abrasions on Mr Sh.'s face had been the result of his falling and hitting a hard object, while the bruises on his wrists, right arm, chest and right buttock had been caused as a result of his being gripped and dragged. All injuries had been inflicted shortly before the death, most likely while he was dying. The level of alcohol in Mr Sh.'s blood and urine showed that he had been moderately intoxicated.
23. On 7 October 1999 an expert examined Mr T.'s medical record. He noted that on 24 August 1999 Mr T. had been taken to hospital, where he had remained until 7 September 1999. He had been diagnosed with an injury to his head and concussion. The expert concluded that the injury could have been received on 24 August 1999. He also noted that there was no indication of alcohol intoxication in Mr T.'s medical record.
24. On 22 October 1999 experts carried out blood group tests. The tests revealed that the blood on the pestle could have been Mr Sh.'s. It could not have been Mr T.'s.
25. On 26 October 1999 a ballistic examination was performed.
26. The prosecutor questioned Mr T. and the applicant, who gave their versions of the incident. One of the teenagers was also questioned. She testified that Mr Sh. had been in possession of a gun and had fired at her and her friends.
27. On 24 October 1999 the prosecutor's office of the Vostochniy District discontinued the criminal proceedings, those against Mr Sh. because he was dead, and those against Mr T. for the absence of corpus delicti in his actions.
28. On 23 November 1999 the decision was annulled by a supervising prosecutor, who transferred the case to the prosecutor's office of Biysk and ordered an additional inquiry.
29. In the course of the additional inquiry the prosecutor questioned police officer Mr K. and other police officers who had participated in the incident of 24 August 1999. They confirmed Mr T.'s testimony.
30. The teenagers testified unanimously that Mr Sh. had threatened them with a gun and had fired at them. They also stated that Mr Sh. had quarrelled with the police officers and had brandished a shovel at them.
31. The residents of the applicant's block of flats testified that Mr Sh. had not had any weapon and had not fired at the teenagers. The policemen who had been called by the teenagers had been drunk and had behaved rudely. When Mr Sh. had expressed his intention to leave, the policemen had not tried to stop him. However, subsequently they had decided to enter his flat through the balcony and arrest him. Although all the residents had assured them that Mr Sh. did not present any danger and had urged them to postpone the inquiry into the incident until the following morning, the police officers persisted in their attempt to arrest Mr Sh. immediately. In the witnesses' opinion climbing onto the balcony had been inopportune and unnecessary. They had all heard the police officer fire two shots. Some of them stated that the first shot had been aimed at Mr Sh. and the second in the air.
32. One of the applicant's neighbours, Mr G., stated that on 24 August 1999 he had been in his flat. He had heard a gunshot and looked out of the window. He had seen a man chasing a group of teenagers. A police officer had appeared and tried to arrest them. However, several women had prevented the police officer from approaching the man who had escaped to his flat. He had then seen two police officers climbing an extension ladder and attempting to access the balcony of the man's flat. He had heard one of the policemen shout a warning, fire in the air and, several moments later, fire a second shot. The police officer had then accessed the balcony. Mr G. was sure that the first shot had been fired in the air but he could not tell what the direction of the second shot had been. He stated firmly, however, that both shots had been fired while the police officer was still on the ladder and not yet on the balcony.
33. The prosecutor's office also questioned Major D. and Major P., who had been on duty on 24 August 1999 and had given instructions to Mr T. on the telephone. They denied giving any orders to Mr T. They had had the impression that Mr T. was strongly convinced that Mr Sh. was armed. They had offered to send reinforcements, but Mr T. had declined. Mr T. had asked for permission to enter the flat through the balcony, and that permission had been given to him.
34. The prosecutor studied the ambulance records. Mr T. had been examined by the ambulance doctors who had been called to the scene on 24 August 1999. The records did not contain any indication that he had been intoxicated.
35. Finally, the prosecutor questioned a ballistic expert who described the bullet trajectory. In particular, she stated that the bullet had gone upwards then ricocheted to the right and back. She also affirmed that a forensic simulation of the incident on the balcony would be inconclusive. It would be impossible to simulate identically the conditions in which the shooting had occurred, for the following reasons: firstly, blank bullets had a different trajectory as compared with live bullets; secondly, it would be necessary to simulate the position of the person who had fired the shot to within a millimetre, otherwise the bullet would ricochet differently.
36. On 10 January 2000 the prosecutor's office of Biysk discontinued the criminal proceedings for lack of corpus delicti in Mr T.'s actions. It found that Mr T. had used his weapon in lawful self-defence from an attack by Mr Sh. His actions had been in conformity with the Police Act.
37. On 25 April 2000 the decision was annulled by a supervising prosecutor who ordered an additional inquiry.
38. On 9 June 2000 the prosecutor's office of Biysk discontinued the criminal proceedings for the same reasons as before. On 8 May 2001 the supervising prosecutor ordered that the criminal proceedings be resumed. The case was transferred to the prosecutor's office of the Altayskiy Region.
39. On 21 August 2001 the prosecutor's office of the Altayskiy Region reconsidered the previous decision to discontinue the criminal proceedings against Mr Sh. It found that the proceedings should have been discontinued on the ground of lack of corpus delicti in his actions rather than on the ground of his death. There was no evidence that Mr Sh. had been armed, let alone that he had fired at the teenagers. It followed from the witness statements that he had not offered any resistance to the police officers who had arrived at the scene and that the police officers had not attempted to stop him from leaving. After he had locked himself in his flat he could no longer disturb public order, so Mr T.'s and the other police officers' attempts to enter his flat through the door or the balcony and arrest him had been unlawful and unjustified. By resisting those attempts Mr Sh. had been defending his constitutional right to respect for the privacy of his home and his liberty. Mr Sh. had been found in his underwear, which showed that he had been resting when Mr T. had tried to access his balcony. Mr T.'s statement that Mr Sh. had hit him with a pestle was open to doubt as the pestle had been found in the bedroom rather than on the balcony. Moreover, the expert examination had revealed that the blood on the pestle had been Mr Sh.'s. Accordingly, Mr Sh.'s actions had not constituted any administrative or criminal offence. Mr T. had abused his office and had unlawfully and unjustifiably used his weapon against Mr Sh.
40. On 27 August 2001 the prosecutor's office of the Altayskiy Region resumed the investigation against Mr T.
41. On 31 August 2001 the applicant was granted victim status and joined the proceedings as a civil party.
42. On 11 September 2001 Mr T. was formally charged with murder, abuse of office associated with the use of violence or entailing serious consequences, and breach of the inviolability of the home, offences under Articles 105 § 1, 286 § 3 and 139 § 3 of the Criminal Code.
43. On 15 October 2001 the prosecutor's office of the Altayskiy Region prepared a bill of indictment. It analysed the collected evidence and concluded that the use of lethal force against Mr Sh. had not been justified by the circumstances. It found that after receiving the report that Mr Sh. had fired a shot at the teenagers Mr T. should have verified that information by questioning eyewitnesses to the incident and inspecting the area in search of a cartridge case. He had failed to search the area, however. The eyewitnesses had affirmed that Mr Sh. did not have any weapon and no weapon had subsequently been found in his flat. In those circumstances, Mr T. could not have had a reasonable suspicion that Mr Sh. had committed criminal or administrative offences. Moreover, after he had locked himself in his flat he could no longer present any danger to the public. There had therefore been no reason to arrest him. In any event, before proceeding with the arrest, Mr T. should have contacted his superior to ask for detailed instructions. He had not done so. Finally, Mr T. had had no legal grounds for using his weapon against Mr Sh. Although Mr Sh. had indeed showed resistance, he had acted lawfully to protect his legitimate interests, namely, the privacy of his home and his liberty. By attempting to enter Mr Sh.'s flat through the balcony and by shooting him, Mr T. had abused his office, had trespassed on Mr Sh.'s home and had committed murder. He had committed criminal offences punishable by Articles 286 § 3, 139 § 3 and 105 § 1 of the Criminal Code. The prosecutor also examined the origin of the bruises and abrasions on Mr Sh.'s face and body. Referring to the expert opinion, he concluded that some of the injuries had been the result of Mr Sh.'s falling on the floor after being shot, while the remaining ones had been inadvertently caused when he had been carried to the bedroom by Mr T. and another police officer.
44. On the same day Mr T. was committed for trial before the Vostochniy District Court of Biysk.
45. The Vostochniy District Court of Biysk refused to admit the expert opinions of 1999 in evidence, as they had been made in the context of criminal proceedings against Mr Sh. The court commissioned additional expert opinions. The experts conducted their examination and submitted their report in April 2002 confirming the conclusions drawn by the experts in 1999.
46. During the hearing the accused and the witnesses confirmed their previous statements. The applicant was present at the hearings and made oral submissions to the court.
47. On 19 June 2002 the Vostochniy District Court of Biysk acquitted Mr T. of all charges. The court was convinced by the teenagers' and the police officers' testimony and Mr G.'s statements that Mr Sh. had indeed possessed a gun and had used it, and that he had offered resistance to the police officers who were trying to search him and stop him from escaping to his flat. Although the gun had never been found, the court surmised that Mr Sh. could have thrown it away after he had left the scene. As the prosecution had not searched the surroundings, such a possibility could not be excluded. The court gave the accused the benefit of the doubt and assumed that Mr Sh. had been armed. More importantly, after questioning the teenagers Mr T. had formed the conviction that Mr Sh. had been in possession of a weapon and had been a danger to the public. In those circumstances, his decision to arrest Mr Sh. immediately had been reasonable and justified. As Mr Sh. had refused to let Mr T. in, the applicant had refused to give the key to the police officers and it had been impossible to force the door open, Mr T. had taken a correct and lawful decision to climb up onto the balcony. That decision had been approved by the duty officer of the Vostochniy District of Byisk and the duty officer at Byisk police station.
48. The court further found that the use of lethal force had been necessary in the circumstances as Mr Sh. had offered resistance and put Mr T.'s life in danger. The court established that after Mr T. had climbed up the extension fire ladder onto the balcony on the third floor Mr Sh. had barred his access to the balcony and attempted to throw him down. In accordance with the rules governing the conduct of policemen, Mr T. had fired a warning shot. Given that Mr Sh. had attempted to push him down again, Mr T. had fired at him. The court found that Mr T.'s life had been in peril and that he had acted in reasonable self-defence and in compliance with the Police Act. The court finally noted that an internal inquiry by the Interior Department of the Altayskiy Region had concluded that Mr T. had been sober. The court refused to hear a civil claim by the applicant.
49. The prosecutor appealed to the Altayskiy Regional Court. The applicant also lodged an appeal, but the Altayskiy Regional Court refused to hear it, finding that the applicant did not have victim status.
50. On 15 August 2002 the Altayskiy Regional Court examined the prosecutor's appeal and dismissed it. It endorsed the reasoning of the trial court and upheld the acquittal.
51. Murder is punishable by six to fifteen years' imprisonment (Article 105 § 1 of the Criminal Code).
52. Abuse of office associated with the use of violence or entailing serious consequences carries a punishment of up to ten years' imprisonment (Article 286 § 3 of the Criminal Code).
53. Breach of the inviolability of the home, that is, unlawful entry into a home against the will of its occupants, associated with abuse of office, is punishable with a fine, a prohibition on occupying certain positions, or up to three years' imprisonment (Article 139 § 3 of the Criminal Code).
54. Anyone who has caused damage to an attacker when acting in legitimate defence, that is, in self-defence or in defence of another person or the public interest, is exempted from criminal liability provided that he has not exceeded the bounds of legitimate defence. Anyone, irrespective of his or her professional or other special training or position, is entitled to exercise legitimate defence. A person is entitled to exercise legitimate defence even in situations where it is possible to avoid the dangerous attack or ask for help from other persons or authorities. The bounds of legitimate defence are exceeded if a person deliberately commits actions that are clearly disproportionate to the nature and degree of dangerousness of the attack (Article 37).
55. Anyone who has caused damage to a perpetrator of a criminal offence when arresting that person for the purpose of bringing him or her before the competent authorities or preventing him or her from committing a further criminal offence is exempted from criminal liability, provided that it was impossible to arrest the offender by other means and the force used did not exceed what was necessary in the circumstances. The force used may not be considered necessary if it is clearly disproportionate to the nature and degree of dangerousness of the criminal offence committed and the circumstances in which the arrest is effected, or if the damage caused is clearly excessive and unwarranted by the circumstances. Criminal liability arises only if such damage has been deliberately caused (Article 38).
56. The Police Act (no. 1026-I of 18 April 1991 with further amendments) provides that the duties of the police are, among others, the prevention and suppression of criminal and administrative offences and the protection of public order and public safety (section 2).
57. Section 11 of the Police Act provides that when discharging their duties the police may, in particular:
(2) search citizens and their belongings if there are sufficient reasons to believe that they possess weapons, ammunition, explosives or drugs;
(7) arrest persons suspected of a criminal offence or persons who have been remanded in custody by a judicial order;
(18) enter property or land belonging to citizens or companies and search it in pursuit of a person suspected of a criminal offence or if there are sufficient grounds to believe that a criminal offence has been or is being committed there or an accident has happened there, or in order to protect public order and the personal security of citizens in cases of natural or anthropogenic disaster, or epidemic, epizootic or public disorder. A prosecutor must be informed within twenty-four hours of any entry into private premises or land performed against the will of the owner;
(20) cordon off, following a decision by the head or a deputy head of the relevant police station, a specific area for the purpose, inter alia, of catching a person suspected of a criminal offence;
(22) temporarily limit or bar access of vehicles and pedestrians to a specific area, or require them to leave a specific area for the purpose of protecting citizens' life, health and property or conducting a search or investigative measures (section 11).
58. The police may use physical force, special equipment or a weapon only in the circumstances specified in the Police Act and in accordance with the rules prescribed by that Act. Police officers must undergo specific training and be periodically tested for their fitness to act in conditions requiring use of physical force, special equipment or a weapon (section 12(1) and (2))
59. Before using physical force, special equipment or a weapon the police officer must:
- warn of his intention to use physical force, special equipment or a weapon and give the person concerned sufficient time to comply with his order, except in cases where the delay in using physical force, special equipment or a weapon creates an immediate danger for the life and health of citizens and police officers, is likely to cause other serious consequences or where the warning is impossible or impracticable in the circumstances;
- endeavour to minimise the damage caused by the use of physical force, special equipment or a weapon, to the extent possible depending on the nature and seriousness of the offence, dangerousness of the person who has committed it and degree of resistance offered;
- ensure that anyone who has been injured as a result of use of physical force, special equipment or a weapon receives first aid and that their relatives are informed without delay;
- inform a prosecutor of any use of physical force, special equipment or a weapon involving injuries or death (section 12(3)).
60. Abuse of the power to use physical force, special equipment or a weapon is punishable by law (section 12(4)).
61. Police officers may use physical force, including martial arts, to stop a criminal or administrative offence being committed, arrest persons who have committed a criminal or administrative offence or overcome resistance to a lawful order, if non-violent methods are insufficient to ensure discharge of the police duties (section 13).
62. Special equipment (truncheons, handcuffs, tear gas, electroshock devices, equipment for destroying barriers, etc.) may be used, inter alia, to overcome a person's resistance to the police, arrest a person caught in the act of committing a crime against life, health or property and attempting to escape, or a person who is reasonably suspected of intending to offer armed resistance to the police (section 14).
63. Police officers may use weapons, inter alia, to repel an attack on a police officer if his life and health are in danger (section 15(1)(2)) or to arrest a person caught in the act of committing a serious crime against life, health or property and attempting to escape or a person offering armed resistance (section 15(1)(4)). The head of the relevant police station must be informed, within twenty-four hours, of any use of a weapon (section 15(4)). It is prohibited to use weapons which may cause unnecessarily serious injuries or involve unjustifiably high risks (section 15(6)).
64. A police officer may pull out his weapon and prepare it for use if he believes that circumstances referred to in section 15 may arise in the situation. If the arrestee attempts to come closer to the armed police officer than the latter allows or attempts to touch his weapon, the police officer may use his weapon in accordance with section 15(1)(2) (section 16).
65. Police officers are not liable for any physical, pecuniary or non-pecuniary damage caused to the offender as a result of the use, in accordance with this Act, of physical force, special equipment or a weapon if that damage is proportionate to the resistance offered (section 23(3)).
66. The provisions of the Criminal Code concerning exemption from criminal liability for damage caused, in particular, in legitimate defence, when arresting a person who has committed a criminal offence or in pursuance of a lawful order are applicable to police officers (section 24).
67. The Instruction on duties and responsibilities of a neighbourhood police officer, adopted by the Interior Ministry on 14 July 1992 (Order no. 231), provides that a neighbourhood police officer (участковый) is a representative of a town or district police office in a neighbourhood. His duties include, inter alia, the protection of the personal safety and property of citizens, the protection of public order and public safety and the prevention and suppression of criminal and administrative offences within the neighbourhood for which he is responsible (paragraphs 1.2 and 1.3).
68. If a neighbourhood police officer receives information about a criminal or administrative offence or other events endangering personal or public safety he must immediately inform the police officer on duty at the relevant police station and take the measures required by law. In particular, he must take measures to guard the crime scene, find witnesses, administer first aid to victims, find and arrest the suspected offender, and find and seize stolen property, the instruments of the crime and other material evidence (paragraph 3.4).
69. A neighbourhood police officer may order that citizens and officials cease committing a criminal or administrative offence or any other activity hindering the police's lawful actions (paragraph 4.1). In cases specified by law he may arrest and search a person or his/her belongings and may also seize weapons and other objects and documents found during the search (paragraph 4.5). A neighbourhood police officer may enter residential or other premises and land belonging to citizens or companies and search them in pursuit of a person suspected of having committed a criminal offence or if there are sufficient grounds to believe that a criminal offence has been or is being committed there or an accident has happened there, or in order to protect public order and the personal security of citizens in cases of natural or anthropogenic disaster, or epidemic, epizootic or public disorder. A prosecutor must be informed within twenty-four hours of any entry into private premises or land performed against the will of the owner (paragraph 4.9). A neighbourhood police officer may arrest and bring to a police station a person suspected of having committed a criminal offence or other persons in the cases prescribed by law (paragraph 4.10). He may carry a weapon and other special equipment and use them in the cases specified in the Police Act (paragraphs 4.19 and 4.20).
70. The Instruction on cooperation between interior departments and services in investigation of crimes, adopted by the Interior Ministry on 20 June 1996 (Order no. 334), provides that if a police officer on duty at a police station receives information about a criminal offence he must send a quick reaction team and a patrol team to guard the crime scene, to cut off the offenders' escape routes or block off their hiding places, to arrest the offenders and to take witness evidence. He must also send an investigation team supplied with the requisite communication facilities, investigative equipment and vehicles. The duty police officer must keep in contact with the police officers at the scene in order to receive up-to-date information about the situation and make decisions about additional measures, and to inform the police officers at the scene of any relevant data contained in the police databases. The duty police officer must immediately inform his superior and the officer on duty at the higher-level police station of the criminal offence and then keep them informed of the measures taken (paragraph 2.1).
VIOLATED_ARTICLES: 2
NON_VIOLATED_ARTICLES: 2
